By the Court.
— The state of demand below7, is defec-
tive in substance) the legal right of the plaintiff below, to takq the horse of the defendant, and shut or tie him up, does not appear) it is true that the plaintiff states, it was to have the damage appraised) but what damage, by whom, or to-whom done, the record is silent. If the plaintiff below had no right to take the defendant's horse into custody, then the defendant had a right to take him away, and a good right of action against the plaintiff for taking him; it is very possible that the plaintiff below had a legal right to take the defendant’s horse into his custody, and keep him there; and if so, he ought to have stated it, as it was the foundation of his action. Judgment reversed.